DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 20-39 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2018/115091 filed on Nov. 12, 2018 which claims priority to Chinese Patent Application 201711140055.2 filed Nov. 16, 2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/14/2020, 1/14/2021, 05/04/2021, 5/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Status of claims
Claims 20-22, 24-26, 27-29, 31-32, 35, 37 have been amended
Claims 20-39 are pending in the instant application
Claims 20-39 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendments filed 03/24/22 changed the scope of the claims, based on the amendments a change in reference(s) was required. 
USC 112(b) rejections regarding claims 29-34 regarding claim interpretation invoking 112(f) have been withdrawn per the amendments filed in the instant application.
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over hereinafter Vrzic (US20170141973A1) hereinafter Vrzic in view of Wang et al. (US20190037409A1) hereinafter Wang further in view of Felter (US20070218880A1) hereinafter Felter

Regarding claim 20: Vrzic teaches a policy control method, comprising: 
obtaining, by the network management apparatus, an identifier of a network based on the requirement information of the target network service, wherein the network meets the requirement information of the target network service (¶0097 see The NWSM 110 determines if the new end user service can be accommodated on to an existing slice or if a new slice is required (1720). If the end user service can be accommodated onto an existing network slice, then the NWSM 110 sends the request to the NWSO 140 (1730). The request includes the NWS ID of the selected slice and the common CP subnetwork 120 type); and 
configuring, by the network management apparatus the identifier of the target network service in management information of the network (¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists. If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240).).
Vrzic teaches obtaining, by a network management apparatus, information about a target network service (0097 see customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1910). ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130); 
Vrzic does not explicitly teach wherein the information about the target network service comprises an identifier of the target network service and requirement information of the target network service
Wang however in the same field of computer networking teaches wherein the information about the target network service comprises an identifier of the target network service and requirement information of the target network service (¶0004 see wherein the service information comprises one or more of a service class, a quality of service (QoS) requirement, or a mobility characteristic. The network control node may determine slice information associated with a plurality of network slices, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target, mobility support, security service, charging information, and/or performance information.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Wang to include a service class (service identifier) for managing services associated with a network slice to combine the teachings such that Vrzic utilizes the identification of the service class to perform network slice association. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a mechanism to trace network slices to specific providers.
	Vrzic-Wang does not explicitly teach wherein the requirement information of the target network service includes a quantity of users and at least a service coverage area or a network coverage area 
	Felter however in the same field of computer networking teaches wherein the requirement information of the target network service includes a quantity of users and at least a service coverage area or a network coverage area (¶0034 see system also receives and processes information relating to services that are provided by the network. In the same way as it is important to have a knowledge about the radio propagation conditions at the various locations within a cell of a network, it is also beneficial to have a good knowledge about the type of services that are requested within said areas. Such information can be applied, inter alia, to achieve a statistical measurement, e.g. regarding the need for resource allocation or quality of service, or at which time which types of services are requested. When combined with the channel prediction information the service requirement statistics can be applied, e.g., for decisions that have an influence on the network resource allocation during a longer time such as admission control or congestion control. Examples of service parameters that can be stored in a service requirement statistics database are the average traffic congestion level, the average interference level along with certain requirements on quality of service that must be fulfilled in a cell. Another aspect for a service requirement statistics is the service availability of other communication systems, e.g. various types of local area networks)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Felter of utilizing service area and congestion (number of users) to combine the teachings such that Vrzic utilizes the network selection of Felter. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will improve the utilization of radio services. 
Regarding claim 21: The already combined references teach the method according to claim 20, wherein obtaining the information about the target network service comprises: 
receiving, by the network management apparatus, a network management request (Vrzic: Fig. 17 element 1710); 
obtaining the information about the target network service from the network management request, wherein the network management request carries the information about the target network service (Vrzic: ¶0094 see The NWSM 110 determines if the new end user service can be accommodated onto an existing slice or if a new slice should be created (1720). The decision takes into account the performance requirements for the new end user service), and wherein the network management request comprises: a network creation request, a network allocation request, a network modification request, a network service migration request, or a network activation request (Vrzic: ¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists… If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240)).
Regarding claim 22: 	The already combined references teach the method according to claim 21, further comprising sending by a service management unit, the network management request to a network manager, wherein receiving the network management request comprises receiving, by the network management apparatus, the network management request from the service manager (Vrzic: ¶0044 see an end user network service request (210) from a customer (e.g., a service provider).).
Regarding claim 24: The already combined references teach the method according to claim 20, wherein obtaining the identifier of the network based on the requirement information of the target network service comprises:
obtaining, by the network management apparatus, an identifier of an existing network when the existing network meets a requirement of the target network service (Vrzic: ¶0044 see the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230) Fig 2 element 220); or
creating, by the network management apparatus based on the requirement information of the target network service, a network that meets the requirement information of the target network service (Vrzic: ¶0094 see If a new slice is required, the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130… The decision takes into account the performance requirements for the new end user service); and
allocating an identifier to the network (¶0044 see acknowledgement may include the new NWS ID or an identifier that is representative of the NWS ID. The acknowledgement may include a service identifier for the requested network service).
Regarding claim 25: The already combined references teach the method according to claim 20, further comprising configuring, by the network management apparatus, the requirement information of the target network service in the management information of the network (Vrzic: ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130.) and wherein the requirement information of the target network further includes at least one of a network latency or a user movement status (Vrzic: ¶0062 see NWSD 815 may include a network slice ID (NWS ID), a network slice type (e.g., MBB, Ultra Reliable Low Latency (URLL), etc.)). 
Regarding claim 26: The already combined references teach the method according to claim 20, wherein the identifier of the target network service comprises: a network request identifier, a tenant identifier, a service identifier, a tenant service identifier, a network service requirement information identifier, network slice selection assistance information, a network service management information identifier, or a network requirement information identifier (Vrzic: ¶0065 see NWSD IE includes a list of element identifiers and their descriptions. For example, NWSD IE 1100 includes a NWS ID, a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint.).
Regarding claim 27: The already combined references teach the method according to claim 20, further comprising:
determining, by the network management apparatus, requirement information of at least one network slice subnet service based on the requirement information of the target network service (Vrzic: ¶0065 see a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint); and
allocating, by the network management apparatus to each of the at least one network slice subnet service, an identifier of the at least one network slice subnet service (Vrzic: ¶0063 see Each network slice component 910, 920, 930, 940, 950 includes one or more VNFs and connections among the VNFs. Network service descriptor 1 (NSD-1) 910 and NSD-4 940 are examples of common CP subnetworks. NSD-2 920, NSD-3 930 and NSD-5 950 are slice specific subnetworks).
Regarding claim 28: The already combined references teach the method according to claim 27, further comprising configuring, by the network management apparatus, an association relationship between the identifier of the network slice subnet service and the identifier of the target network service (Vrzic: ¶0066 see e NWSD IE 1210 of FIG. 12A shows a NWS ID and a network slice forwarding graph (NWSFG) ID. FIG. 12B shows an example of the NWSFG IE 1220 referenced in the NWSD IE of FIG. 12A. The NWSFG IE includes a NWSFG ID, a NSD that describes the common subnetwork and a slice specific NSD that describes the slice specific subnetwork).
Regarding claim 29: 	Vrzic teaches a system for managing network service, comprising: 
a service manager comprising a first processor and a first non-transitory computer-readable storage medium configure to store instructions to be executed by the first processor to cause the service manager to send a network management request (¶0100 see processors and memory | ¶0044 see an end user network service request (210) from a customer (e.g., a service provider)); and 
a network manager comprising a second processor and a second non-transitory computer readable storage medium configured to store second instructions to be executed by the second processor to cause the network manager (¶0100 see multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc. The computing system 2200 includes a processing unit 2202. The processing unit includes a central processing unit (CPU) 1014, memory 2208, and may further include a mass storage device 2204, a video adapter 2210, and an I/O interface 2212 connected to a bus 2220  ¶0006 see network slice manager (NWSM)): 
receive the network management request from the service manager (0097 see customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1910).); 
obtain an identifier of a network based on the requirement information of the target network service, wherein the network meets the requirement information of the target network service (¶0097 see The NWSM 110 determines if the new end user service can be accommodated on to an existing slice or if a new slice is required (1720). If the end user service can be accommodated onto an existing network slice, then the NWSM 110 sends the request to the NWSO 140 (1730). The request includes the NWS ID of the selected slice and the common CP subnetwork 120 type); and 
configure the identifier of the target network service in management information of the network  (¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists. If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240).). 
Vrzic teaches obtain information about a target network service from the network management request (0097 see customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1910). ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130); 
Vrzic does not explicitly teach wherein the information about the target network service comprises an identifier of the target network service and requirement information of the target network service 
Wang however in the same field of computer networking teaches (¶0004 see wherein the service information comprises one or more of a service class, a quality of service (QoS) requirement, or a mobility characteristic. The network control node may determine slice information associated with a plurality of network slices, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target, mobility support, security service, charging information, and/or performance information.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Wang to include a service class (service identifier) for managing services associated with a network slice to combine the teachings such that Vrzic utilizes the identification of the service class to perform network slice association. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a mechanism to trace network slices to specific providers.
Vrzic-Wang does not explicitly teach wherein the requirement information of the target network service includes a quantity of users and at least a service coverage area or a network coverage area 
	Felter however in the same field of computer networking teaches wherein the requirement information of the target network service includes a quantity of users and at least a service coverage area or a network coverage area (¶0034 see system also receives and processes information relating to services that are provided by the network. In the same way as it is important to have a knowledge about the radio propagation conditions at the various locations within a cell of a network, it is also beneficial to have a good knowledge about the type of services that are requested within said areas. Such information can be applied, inter alia, to achieve a statistical measurement, e.g. regarding the need for resource allocation or quality of service, or at which time which types of services are requested. When combined with the channel prediction information the service requirement statistics can be applied, e.g., for decisions that have an influence on the network resource allocation during a longer time such as admission control or congestion control. Examples of service parameters that can be stored in a service requirement statistics database are the average traffic congestion level, the average interference level along with certain requirements on quality of service that must be fulfilled in a cell. Another aspect for a service requirement statistics is the service availability of other communication systems, e.g. various types of local area networks)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Felter of utilizing service area and congestion (number of users) to combine the teachings such that Vrzic utilizes the network selection of Felter. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will improve the utilization of radio services. 

Regarding claim 30: The already combined references teach the system according to claim 29, wherein the network management request comprises one of: a network creation request, a network allocation request, a network modification request, a network service migration request, or a network activation request (Vrzic: ¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists… If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240)).
Regarding claim 31: 	The already combined references teach the system according to claim 29, wherein the network manager is configured to obtain the identifier of the network based on the requirement information of the target network service by:
obtaining an identifier of an existing network when the existing network meets a requirement of the target network service (Vrzic: ¶0044 see the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230) Fig 2 element 220); or
creating based on the requirement information of the target network service, a network that meets the requirement information of the target network service  (Vrzic: ¶0094 see If a new slice is required, the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130… The decision takes into account the performance requirements for the new end user service); and
allocating the identifier to the network  (¶0044 see acknowledgement may include the new NWS ID or an identifier that is representative of the NWS ID. The acknowledgement may include a service identifier for the requested network service).
Regarding claim 32: 	The  already combined references teach the system according to claim 29, wherein the network manager is further configured to configure the requirement information of the target network service in the management information of the network  (Vrzic: ¶0066 see e NWSD IE 1210 of FIG. 12A shows a NWS ID and a network slice forwarding graph (NWSFG) ID. FIG. 12B shows an example of the NWSFG IE 1220 referenced in the NWSD IE of FIG. 12A. The NWSFG IE includes a NWSFG ID, a NSD that describes the common subnetwork and a slice specific NSD that describes the slice specific subnetwork) wherein the requirement information further includes an area distribution of users and service traffic information of a network slice, and wherein the quantity of users and the area of distribution of users are combined as one type of information in the service traffic information of the network slice (Felter: 0034 see The radio access network can, e.g., use the system prediction database for congestion and admission purposes as it is now possible to predict the channel capacity and, thus, predict whether the channel capacity will drop under a certain minimum level Cl during the expected length of the service. This can be applied, e.g., for real-time based services like speech services 33. In case of non real-time based services, e.g. various types of data downloads 34)
Regarding claim 33: 	The already combined references teach the system according to claim 29, wherein the identifier of the target network service comprises: a network request identifier, a tenant identifier, a service identifier, a tenant service identifier, a network service requirement information identifier, network slice selection assistance information, a network service management information identifier, or a network requirement information identifier (Vrzic: ¶0065 see NWSD IE includes a list of element identifiers and their descriptions. For example, NWSD IE 1100 includes a NWS ID, a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint.).
Regarding claim 34: 	The already combined references teach the system according to claim 29, wherein the network manager is further configured to: 
determine requirement information of at least one network slice subnet service based on the requirement information of the target network service (Vrzic: ¶0065 see a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint); and 
allocate to each of the at least one network slice subnet service, an identifier of the at least one network slice subnet service (Vrzic: ¶0063 see Each network slice component 910, 920, 930, 940, 950 includes one or more VNFs and connections among the VNFs. Network service descriptor 1 (NSD-1) 910 and NSD-4 940 are examples of common CP subnetworks. NSD-2 920, NSD-3 930 and NSD-5 950 are slice specific subnetworks).

Regarding claim 35: 	Vrzic teaches a network management apparatus, comprising: 
a processor (¶0100 see proessor); and 
a non-transitory computer-readable storage medium storing instructions to be executed by the processor to cause the network management apparatus to (¶0101 see non-transitory system memory): 
obtain an identifier of a network based on the requirement information of the target network service, wherein the network meets the requirement information of the target network service (¶0097 see The NWSM 110 determines if the new end user service can be accommodated on to an existing slice or if a new slice is required (1720). If the end user service can be accommodated onto an existing network slice, then the NWSM 110 sends the request to the NWSO 140 (1730). The request includes the NWS ID of the selected slice and the common CP subnetwork 120 type); and 
configure the identifier of the target network service in management information of the network  (¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists. If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240).).
Wang however in the same field of computer networking teaches wherein the information about the target network service comprises an identifier of the target network service and requirement information of the target network service (¶0004 see wherein the service information comprises one or more of a service class, a quality of service (QoS) requirement, or a mobility characteristic. The network control node may determine slice information associated with a plurality of network slices, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target, mobility support, security service, charging information, and/or performance information.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Wang to include a service class (service identifier) for managing services associated with a network slice to combine the teachings such that Vrzic utilizes the identification of the service class to perform network slice association. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a mechanism to trace network slices to specific providers.
	Vrzic-Wang does not explicitly teach wherein the requirement information of the target network service includes a quantity of users and at least a service coverage area or a network coverage area 
	Felter however in the same field of computer networking teaches wherein the requirement information of the target network service includes a quantity of users and at least a service coverage area or a network coverage area (¶0034 see system also receives and processes information relating to services that are provided by the network. In the same way as it is important to have a knowledge about the radio propagation conditions at the various locations within a cell of a network, it is also beneficial to have a good knowledge about the type of services that are requested within said areas. Such information can be applied, inter alia, to achieve a statistical measurement, e.g. regarding the need for resource allocation or quality of service, or at which time which types of services are requested. When combined with the channel prediction information the service requirement statistics can be applied, e.g., for decisions that have an influence on the network resource allocation during a longer time such as admission control or congestion control. Examples of service parameters that can be stored in a service requirement statistics database are the average traffic congestion level, the average interference level along with certain requirements on quality of service that must be fulfilled in a cell. Another aspect for a service requirement statistics is the service availability of other communication systems, e.g. various types of local area networks)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Felter of utilizing service area and congestion (number of users) to combine the teachings such that Vrzic utilizes the network selection of Felter. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will improve the utilization of radio services. 

Regarding claim 36: The already combined references teach the network management apparatus according to claim 35, wherein the network management apparatus is configured to obtain the information about the target network service by:
receiving a network management request (Vrzic: Fig. 17 element 1710); and
obtaining the information about the target network service from the network management request, wherein the network management request carries the information about the target network service (Vrzic: ¶0094 see The NWSM 110 determines if the new end user service can be accommodated onto an existing slice or if a new slice should be created (1720). The decision takes into account the performance requirements for the new end user service), and wherein the network management request comprises one of: a network creation request, a network allocation request, a network modification request, a network service migration request, or a network activation request (Vrzic: ¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists… If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240)).
Regarding claim 37: 	The already combined references teach the network management apparatus according claim to 35, wherein the network management apparatus is configured to obtain the identifier of the network based on the requirement information of the target network service by:
obtaining an identifier of an existing network when the existing network meets a requirement of the target network service (Vrzic: ¶0044 see the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230) Fig 2 element 220); or
creating, based on the requirement information of the target network service, the network that meets the requirement information of the target network service (Vrzic: ¶0094 see If a new slice is required, the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130… The decision takes into account the performance requirements for the new end user service); and
allocating the identifier to the network (¶0044 see acknowledgement may include the new NWS ID or an identifier that is representative of the NWS ID. The acknowledgement may include a service identifier for the requested network service).
Regarding claim 38: 	The already combined references teach the network management apparatus according to claim 35, wherein the network management apparatus is further configured to configure the requirement information of the target network service in the management information of the network (Vrzic: ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130.).
Regarding claim 39: 	The already combined references teach the network management apparatus according to claim 35, wherein the identifier of the target network service comprises: a network request identifier, a tenant identifier, a service identifier, a tenant service identifier, a network service requirement information identifier, network slice selection assistance information, a network service management information identifier, or a network requirement information identifier (Vrzic: ¶0065 see NWSD IE includes a list of element identifiers and their descriptions. For example, NWSD IE 1100 includes a NWS ID, a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic-Wang-Felter in view of Vrzic (US20170086118A1) hereinafter Vrzic_2.

Regarding claim 23: 	Vrzic teaches the method according to claim 21, 
Vrzic does not explicitly teach wherein when the network management request is the network service migration request and the network service migration request is used to request to migrate the target network service from a source network to a destination network, the network management request further carries an identifier of the source network and an identifier of the destination network
Vrzic_2 teaches wherein when the network management request is the network service migration request and the network service migration request is used to request to migrate the target network service from a source network to a destination network, the network management request further carries an identifier of the source network and an identifier of the destination network (¶0007 see there is provided a method for network slice reselection. Such a method includes receiving, over a network interface, an indication that a slice reselection triggering event associated with a mobile device attached to a first slice has occurred. Such a method can further include selecting a second slice as a target slice, and initiating a migration of the mobile device to the selected target slice ¶0065 see G-CSM 187 initiates the migration of the UE (or a group of UEs) to the new slice by sending an HO instruction 445 including the slice ID for the new slice to the Source AP 100, which forwards the information in HO instruction 450 to the UE. This allows for the establishment of radio connection 455 to be established with target AP101 of the new slice to perfect the migration)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic-Wang-Felter and the teachings of Vrzic_2 to include a migration request within the service request to combine the teachings such that Vrzic-Wang-Felter utilizes the migration requests as part of the slice and services management. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will lessen the burden on providers to migrate user devices to specific slices to accommodate specific service requests.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449